I concur.
Section 8 of article XIII of the charter deals with the question of promotion, and is as follows:
"The Commissioners shall provide for promotion in the classified service on the basis of ascertained merit and standing upon examination; and shall provide, wherever practicable, that vacancies shall be filled by promotion. All examinations for promotion shall be competitive among such members of the next lower rank, as established by the Commissioners, as desire to submit themselves to such examinations. The Commissioners shall submit to the appointing power the names of not exceeding three applicants having the highest rating for each promotion."
Section 22 of article XIII of the charter, relating to preference to be given to veterans upon entrance examinations, contains the following:
"All ties shall be decided in favor of veterans; provided, however, in the case of promotional examinations a credit of three points shall be allowed to veterans and widows of veterans who were married to such veterans on or before November 11, 1918, who shall have been in the City and County service prior to July 1, 1920."
Assuming that section 4 and section 7 of article XIII apply to applicants for promotion and that the commissioners *Page 257 
are required to prepare a register "for each grade or class of positions in the classified service of the City and County of the persons whose general average standing upon examination for such grade or class is not less than the minimum fixed by the rules of the Commissioners, and who are otherwise eligible," and that "Such persons shall take rank upon the register as candidates in the order of their relative excellence, as determined by examination, without reference to priority of time of examination," the question submitted for our decision is whether the relative rank of candidates upon the register can be altered without an entirely new examination, wherein all the candidates upon the register receive the credit given on and examination and the veterans taking such examination are allowed three per cent in addition thereto.
Of course, it might be true that by the holding of a new examination the relative position of eligible candidates upon the register might be changed and that veterans so examined might lose sufficient credits upon the examination to offset the credit given to them as veterans. It is clear, however, that the Civil Service Commission, in giving the credit to veterans upon the eligible list on the register, has provided "for promotion in the classified service on the basis of ascertained merit and standing upon examination" within the meaning of the charter as amended, which provides a new method of ascertaining the merits of candidates, namely, by giving a credit of three per cent to veterans.